DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manfroy et al. (US 7,506,792B1) (hereafter Manfroy).
With respect to claim 1, Manfroy teaches a solder member mounting method, comprising: providing a substrate (202) having bonding pads (204) formed thereon; detecting a pattern interval of the bonding pads (figures; and column 3, lines 12-29; and column 8, line 59-column 10, line 14, note that recognizing different arrangements (patterns) of pads intrinsically requires detecting a pattern interval of the bonding pads); selecting one of solder member 
With respect to claim 2, Manfroy teaches wherein attaching the solder members on the bonding pads includes: applying a vacuum pressure to holding-holes of the solder member attacher to hold solder balls; and removing the vacuum pressure from the holding-holes of the solder member attacher, such that the solder balls are attached on the bonding pads of the substrate (column 4, lines 62-67). 
With respect to claim 4, Manfroy teaches wherein attaching the solder members on the bonding pads includes: positioning a paste mask having through-holes for coating solder paste; and printing the solder paste through the through-holes of the paste mask (column 1, lines 22-33). 
With respect to claim 6, Manfroy teaches further comprising: before attaching the solder members on the bonding pads, selecting one of flux coaters having different pattern intervals from each other, a pattern interval of the selected one flux coater corresponding to the detected pattern interval of the bonding pads; and coating flux on the bonding pads of the substrate respectively, using the selected one flux coater (figures; column 4, lines 33-45; and column 8, lines 47-58; and column 10, lines 33-38).
With respect to claim 8, Manfroy teaches wherein coating the flux on the bonding pads of the substrate includes: positioning a flux mask having through-holes for coating the flux; and printing the flux through the through-holes of the flux mask on the bonding pads (figures; column 4, lines 33-45; and column 8, lines 47-58; and column 10, lines 33-38).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 11-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfroy in view of Mori et al. (US 2018/0049356A1) (hereafter Mori).
With respect to claim 11, Manfroy teaches a solder member mounting method, comprising: providing a substrate (202) having bonding pads (204) formed thereon; providing solder member attachers (160) having different pattern intervals, the different pattern intervals corresponding to the plurality of allowable error ranges, respectively (column 3, lines 12-29; and column 8, line 59-column 10, line 14); detecting the actual pattern interval of the bonding pads (figures; and column 3, lines 12-29; and column 8, line 59-column 10, line 14, note that recognizing different arrangements (patterns) of pads intrinsically requires detecting a pattern interval of the bonding pads); and attaching solder members on the bonding pads of the substrate, respectively, using a solder member attacher of the solder member attachers that has a pattern interval corresponding to the detected pattern interval of the bonding pads (column 8, lines 47-58; and column 11, lines 30-36).
With respect to claim 11, Manfroy does not teach determining a plurality of allowable error ranges, such that an actual pattern interval of the bonding pads falls within one allowable 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the quality control of Mori in the process of Manfroy in order to ensure that the pads are in the proper location for bonding.
With respect to claim 5, Mori teaches determining a plurality of allowable error ranges, such that the detected pattern interval of the bonding pads falls within one of the allowable error ranges, and wherein the different pattern intervals of the solder member attachers correspond to the allowable error ranges respectively (figures; and paragraphs 6,9, 11-12, 19, 21-22, 25, 56, 92, 119, and 127). 
With respect to claim 9, since Manfroy teaches making corresponding flux stencils for each component design, it is the examiner’s position that the different pattern intervals of the flux coaters would intrinsically correspond to the allowable error ranges of the bond pad intervals.
With respect to claim 12, Manfroy teaches wherein attaching the solder members on the bonding pads includes: applying a vacuum pressure to holding-holes of the solder member attacher of the solder member attachers to hold solder balls; and removing the vacuum pressure from the holding-holes of the solder member attacher of the solder member attachers, such that the solder balls are attached on the bonding pads of the substrate (column 4, lines 62-67).
With respect to claim 14, Manfroy teaches wherein attaching the solder members on the bonding pads includes: positioning a paste mask having through-holes for coating solder paste; and printing the solder paste through the through-holes of the paste mask on the bonding pads (column 1, lines 22-33). 

With respect to claim 17, Manfroy teaches wherein coating the flux on the bonding pads of the substrate includes: positioning a flux mask having through-holes for coating the flux; and printing the flux through the through-holes of the flux mask on the bonding pads (figures; column 4, lines 33-45; and column 8, lines 47-58; and column 10, lines 33-38).
With respect to claim 18, Mori teaches wherein detecting the actual pattern interval of the bonding pads includes obtaining an image of the bonding pads using a vision camera (paragraphs 47-49).
With respect to claim 19, Manfroy teaches performing a solder reflow process on the substrate on which the solder members are attached (column 8, lines 47-58; and column 11, lines 30-36).
With respect to claim 20, Manfroy teaches wherein the substrate includes a printed circuit board, a semiconductor package or an interposer (column 2, lines 46-55). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfroy as applied to claim 1 above, and further in view of Sawa et al. (US 2009/0294516A1) (hereafter Sawa).
	With respect to claim 3, Manfroy does not teach wherein attaching the solder members on the bonding pads includes: positioning a ball mask having through-holes for passing solder balls therethrough; moving the solder balls into the through-holes of the ball mask; and removing the ball mask from the substrate to attach the solder balls on the bonding pads. 

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the solder ball mask of Sawa in the process of Manfroy in order to ensure that the solder balls are in the proper location for bonding.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfroy as applied to claim 1 above, and further in view of Otake et al. (US 2004/0031406A1) (hereafter Otake).
	With respect to claim 4, Otake teaches wherein attaching the solder members on the bonding pads includes: positioning a paste mask having through-holes for coating solder paste; and printing the solder paste through the through-holes of the paste mask (figures; paragraphs 9, 10, and 13; and claim 1).
	 At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the solder mask of Otake in the process of Manfroy in order to form solder deposits and subsequent solder joint in the desired location.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfroy and Mori as applied to claim 11 above, and further in view of Sawa et al. (US 2009/0294516A1) (hereafter Sawa).
	With respect to claim 13, Manfroy does not teach wherein attaching the solder members on the bonding pads includes: positioning a ball mask having through-holes for passing solder balls therethrough; moving the solder balls into the through-holes of the ball mask; and removing the ball mask from the substrate to attach the solder balls on the bonding pads. 

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the solder ball mask of Sawa in the collective process of Manfroy and Mori in order to ensure that the solder balls are in the proper location for bonding.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfroy as applied to claim 1 above, and further in view of Niwa (US US 2019/0295976A1).
	With respect to claim 7, Manfroy does not teach wherein coating the flux on the bonding pads of the substrate includes dotting the flux on the bonding pads with dotting pins of the selected one flux coated. 
	However, Niwa teaches wherein coating the flux on the bonding pads of the substrate includes dotting the flux on the bonding pads with dotting pins of the selected one flux coated (figures); and paragraph 54.
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the flux dotting of Niwa in the process of Manfroy in order to enhance wetting and/or prevent contamination of the joint.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfroy and Mori as applied to claim 11 above, and further in view of Niwa (US US 2019/0295976A1).
	With respect to claim 16, Manfroy and Mori do not teach wherein coating the flux on the bonding pads of the substrate includes dotting the flux on the bonding pads with dotting pins of the selected one flux coated. 

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the flux dotting of Niwa in the collective process of Manfroy or Mori in order to enhance wetting and/or prevent contamination of the joint.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfroy  and Mori as applied to claim 1 above, and further in view of Otake et al. (US 2004/0031406A1) (hereafter Otake).
	With respect to claim 14, Otake teaches wherein attaching the solder members on the bonding pads includes: positioning a paste mask having through-holes for coating solder paste; and printing the solder paste through the through-holes of the paste mask on the bonding pads (figures; paragraphs 9, 10, and 13; and claim 1).
	 At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the solder mask of Otake in the collective process of Manfroy and Mori in order to form solder deposits and subsequent solder joint in the desired location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735